 

Exhibit 10. 6

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Restated Agreement”) by and
between Delco Electric, Inc. (the “Company”), a Delaware corporation and a
wholly owned subsidiary of Integrated Electrical Services, Inc., a Delaware
corporation (“IES”), IES and Miles Dickinson (“Executive”) is hereby entered
into effective as of this              day of                     , 2004 (the
“Effective Date”).

 

RECITALS

 

As of the Effective Date, the Company, IES and other subsidiaries of IES
(collectively, the “IES Companies”) are engaged primarily in the providing of
electrical and communications contracting services.

 

The Company and Executive have previously entered into an Employment Agreement
dated effective as of May 13, 1999 (the “Employment Agreement”) that sets forth
certain terms and conditions relating to Executive’s employment with the
Company.

 

The Company and Executive have determined that the Employment Agreement should
be amended and restated.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed
that the Employment Agreement is amended and restated in its entirety as
follows:

 

AGREEMENTS

 

1. Employment and Duties. The Company hereby employs Executive as President/ROO
or in such other position with the Company, IES or another IES Company as from
time to time is determined by the Company or IES.

 

2. Term. The term of this Restated Agreement shall commence on the Effective
Date and continue until terminated by either the Executive or the Company or IES
upon ten (10) days’ prior written notice. In the event of termination of the
Restated Agreement, the provisions of paragraphs 3, 4, 5, 6 and 7 herein shall
survive pursuant to their terms.

 

3. Non-Competition Agreement.

 

(a) Executive recognizes that the Company’s and IES’ willingness to enter into
this Restated Agreement is based in material part on Executive’s agreement to
the provisions of this paragraph 3 and that Executive’s breach of the provisions
of this paragraph 3 could materially damage the IES Companies. Subject to the
further

 



--------------------------------------------------------------------------------

provisions of this Restated Agreement, Executive will not, during the term of
his employment with any IES Company, and for a period of eighteen (18) months
immediately following the termination of such for any reason whatsoever, except
as may be set forth herein, directly or indirectly, for himself or on behalf of
or in conjunction with any other person, company, partnership, corporation or
business of whatever nature:

 

(i) engage, as an officer, director, shareholder, owner, partner, joint
venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any
electrical contracting or communications business in direct competition with any
IES Company within 100 miles of where any IES Company conducts business,
including any territory serviced by an IES Company during the term of
Executive’s employment (the “Territory”);

 

(ii) hire, employ (or offer to hire or employ) any IES Company employee for the
purpose or with the intent of enticing such employee away from or out of the
employ of the IES Company;

 

(iii) call upon any person or entity which is, at that time, or which has been,
within one (1) year prior to that time, a customer of an IES national account or
IES Company within the Territory for the purpose of soliciting or selling
electrical or communications contracting products or services;

 

(iv) call upon any prospective acquisition candidate, on Executive’s own behalf
or on behalf of any competitor, which candidate was, to Executive’s knowledge
after due inquiry, either called upon by an IES Company or for which an IES
Company made an acquisition analysis, for the purpose of acquiring such entity;
or

 

(v) disclose customers, whether in existence or proposed, of an IES Company to
any person, firm, partnership, corporation or business for any reason or purpose
whatsoever except to the extent that the IES Company has in the past disclosed
such information to the public for valid business reasons.

 

Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Executive from acquiring as an investment not more than one percent
(1%) of the capital stock of a competing business, whose stock is traded on a
national securities exchange, the NASDAQ Stock Market or on an over-the-counter
or similar market, unless the Board of Directors of the Company consents to such
acquisition.

 

(b) Because of the difficulty of measuring economic losses to the IES Companies
as a result of a breach of the foregoing covenant, and because of the immediate
and irreparable damage that could be caused to the IES Companies for which they
would have no other adequate remedy, Executive agrees that foregoing covenant
may be enforced by the Company or IES, in the event of breach by Executive, by

 

Page 2 of 8



--------------------------------------------------------------------------------

injunctions and restraining orders. Executive further agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedies.

 

(c) It is agreed by the parties that the foregoing covenants in this paragraph 3
impose a reasonable restraint on Executive in light of the activities and
business of the IES Companies on the date of the execution of this Agreement and
the current plans of the IES Companies; but it is also the intent of the Company
and IES and Executive that such covenants be construed and enforced in
accordance with the changing activities, business and locations of the IES
Companies throughout the term of this covenant, whether before or after the date
of termination of the employment of Executive, unless the Executive was
conducting such new business prior to any IES Company conducting such new
business. For example, if, during the term of this Restated Agreement, an IES
Company engages in new and different activities, enters a new business or
establishes new locations for its current activities or business in addition to
or other than the activities or business enumerated under the Recitals above or
the locations currently established therefore, then Executive will be precluded
from soliciting the customers or employees of such new activities or business or
from such new location and from directly competing with such new business within
100 miles of its then-established operating location(s) through the term of this
covenant, unless the Executive was conducting such new business prior to any IES
Company conducting such new business.

 

(d) It is further agreed by the parties hereto that, in the event that Executive
shall cease to be employed hereunder and shall enter into a business or pursue
other activities not in competition with the electrical contracting activities
of the IES Companies or similar activities or business in locations the
operation of which, under such circumstances, does not violate clause (a)(i) of
this paragraph 3, and in any event such new business, activities or location are
not in violation of this paragraph 3 or of Executive’s obligations under this
paragraph 3, if any, Executive shall not be chargeable with a violation of this
paragraph 3 if the IES Companies shall thereafter enter the same, similar or a
competitive (i) business, (ii) course of activities or (iii) location, as
applicable.

 

(e) The covenants in this paragraph 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable, and the
Agreement shall thereby be reformed.

 

(f) All of the covenants in this paragraph 3 shall be construed as an agreement
independent of any other provision in this Restated Agreement, and the existence
of any claim or cause of action of Executive against the IES Companies, whether
predicated on this Restated Agreement or otherwise, shall not constitute a
defense to the enforcement by IES or the Company of such covenants. It is
specifically agreed that the period of eighteen (18) months (subject to the
further provisions of this Restated Agreement)

 

Page 3 of 8



--------------------------------------------------------------------------------

following termination of employment stated at the beginning of this paragraph 3,
during which the agreements and covenants of Executive made in this paragraph 3
shall be effective, shall be computed by excluding from such computation any
time during which Executive is in violation of any provision of this paragraph
3.

 

(g) The Company and IES and Executive hereby agree that this covenant is a
material and substantial part of this transaction.

 

4. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by Executive by or on behalf of the Company, IES or any IES
Companies or their representatives, vendors or customers which pertain to the
business of the Company or IES or any IES Companies shall be and remain the
property of the Company or IES or the IES Company, as the case may be, and be
subject at all times to their discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company or IES or the IES Company which is collected by Executive shall be
delivered promptly to the Company without request by it upon termination of
Executive’s employment.

 

5. Inventions. Executive shall disclose promptly to the Company (or to IES or
his then-current IES Company employer if it is other than the Company) any and
all significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment or
within one year thereafter, if conceived during employment, and which are
directly related to the business or activities of the IES Companies and which
Executive conceives as a result of his employment by the IES Companies.
Executive hereby assigns and agrees to assign all his interests therein to the
Company or its nominee. Whenever requested to do so by the employing IES
Company, Executive shall execute any and all applications, assignments or other
instruments that such IES Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the IES Company’s interest therein.

 

6. Trade Secrets. Executive agrees that he will not, during or after the term of
this Restated Agreement, disclose the specific terms of the Company’s, IES’ or
IES Companies’ relationships or agreements with their respective significant
vendors or customers or any other significant and material trade secret of the
Company, IES or IES Companies, whether in existence or proposed, to any person,
firm, partnership, corporation or business for any reason or purpose whatsoever.

 

7. Confidentiality.

 

(a) Executive acknowledges and agrees that all Confidential Information (as
defined below) of the IES Companies is confidential and a valuable, special and
unique asset of the IES Companies that gives the IES Companies an advantage over
their actual and potential, current and future competitors. Executive further
acknowledges and agrees

 

Page 4 of 8



--------------------------------------------------------------------------------

that Executive owes the IES Companies a fiduciary duty to preserve and protect
all Confidential Information from unauthorized disclosure or unauthorized use,
that certain Confidential Information constitutes “trade secrets” under
applicable laws and, that unauthorized disclosure or unauthorized use of the IES
Companies’ Confidential Information would irreparably injure the IES Companies.

 

(b) Both during the term of Executive’s employment and after the termination of
Executive’s employment for any reason (including wrongful termination),
Executive shall hold all Confidential Information in strict confidence, and
shall not use any Confidential Information except for the benefit of the IES
Companies, in accordance with the duties assigned to Executive. Executive shall
not, at any time (either during or after the term of Executive’s employment),
disclose any Confidential Information to any person or entity (except other
employees of the IES Companies who have a need to know the information in
connection with the performance of their employment duties), or copy, reproduce,
modify, decompile or reverse engineer any Confidential Information, or remove
any Confidential Information from the IES Companies’ premises, without the prior
written consent of the President of the employing IES Company, or permit any
other person to do so. Executive shall take reasonable precautions to protect
the physical security of all documents and other material containing
Confidential Information (regardless of the medium on which the Confidential
Information is stored). This Restated Agreement applies to all Confidential
Information, whether now known or later to become known to Executive.

 

(c) Upon the termination of Executive’s employment with the IES Companies for
any reason, and upon request of the employing IES Company at any other time,
Executive shall promptly surrender and deliver to the IES Company all documents
and other written material of any nature containing or pertaining to any
Confidential Information and shall not retain any such document or other
material. Within five days of any such request, Executive shall certify to the
IES Company in writing that all such materials have been returned.

 

(d) As used in this Agreement, the term “Confidential Information” shall mean
any information or material known to or used by or for the IES Companies
(whether or not owned or developed by the IES Company and whether or not
developed by Executive) that is not generally known to persons in the electrical
contracting business. Confidential information includes, but is not limited to,
the following: all trade secrets of the IES Companies; all information that the
IES Companies have marked as confidential or has otherwise described to
Executive (either in writing or orally) as confidential; all nonpublic
information concerning the IES Companies’ products, services, prospective
products or services, research, product designs, prices, discounts, costs,
marketing plans, marketing techniques, market studies, test data, customers,
customer lists and records, suppliers and contracts; all IES Companies business
records and plans; all IES Companies personnel files; all financial information
of or concerning the IES Companies; all information relating to operating system
software, application software, software and system methodology, hardware
platforms, technical information, inventions, computer

 

Page 5 of 8



--------------------------------------------------------------------------------

programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the IES Companies; all computer hardware or software manual; all
training or instruction manuals; and all data and all computer system passwords
and user codes.

 

8. Release. Notwithstanding anything in this Restated Agreement to the contrary,
Executive shall not be entitled to receive any payments pursuant to this
Restated Agreement unless Executive has executed (and not revoked) a general
release of all claims Executive may have against the IES Companies in a form of
such release reasonably acceptable to the employing IES Company.

 

9. Termination Payment. In the event the employing IES Company determines to
terminate Executive without cause during the term of this Restated Agreement,
the employing IES Company shall pay Executive one times his then-current annual
salary, payable pursuant to normal payroll practice in return for Executive’s
continuing to be bound by the terms of paragraph 3 of this Restated Agreement
for a period of eighteen (18) months from the date of termination.

 

In the event Executive voluntarily terminates his employment or if Executive is
terminated by the employing IES company for cause no payment shall be due and
the terms of paragraph 3 of this Restated Agreement shall continue for a period
of eighteen (18) months from the date of termination.

 

10. Complete Agreement. The Employment Agreement dated effective as of May 13,
1999 is hereby amended and restated in its entirety by this Restated Agreement.
Executive has no oral representations, understandings or agreements with the
Company, IES or any of their officers, directors or representatives covering the
same subject matter as this Restated Agreement. This written Restated Agreement
is the final, complete and exclusive statement and expression of the agreement
between the Company, IES and Executive and of all the terms of this Restated
Agreement, and it cannot be varied, contradicted or supplemented by evidence of
any prior or contemporaneous oral or written agreements. This written Restated
Agreement may not be later modified except by a further writing signed by a duly
authorized officer of the Company, IES and Executive, and no term of this
Restated Agreement may be waived except by writing signed by the party waiving
the benefit of such term. Without limiting the generality of the foregoing,
either party’s failure to insist on strict compliance with this Restated
Agreement shall not be deemed a waiver thereof.

 

11. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

 

To the Company:

   Delco Electric, Inc.      Attn: Regional Operating Office      1 NW 132nd
Street      Oklahoma City, OK 73114

 

Page 6 of 8



--------------------------------------------------------------------------------

with a copy to:

   Law Department      Integrated Electrical Services, Inc.      1800 West Loop
South, Suite 500      Houston, Texas 77027

To Executive:

   Miles Dickinson      6204 N. Oak Forest      Edmond, OK 73003

 

Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 11.

 

12. Severability; Headings. If any portion of this Restated Agreement is held
invalid or inoperative, the other portions of this Restated Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid or
inoperative. The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of the Restated Agreement or of any part hereof.

 

13. Governing Law. This Restated Agreement shall in all respects be construed
according to the laws of the State of Texas without regard to its conflicts of
law provisions.

 

14. Counterparts. This Restated Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

Page 7 of 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.

 

EXECUTIVE

By:    

Name:

  Miles Dickinson

Title:

  President/ROO

Delco Electric, Inc.

By:    

Name:

  Mark Older

Title:

  Assistant Secretary

INTEGRATED ELECTRICAL SERVICES, INC.

By:    

Name:

  Margery M. Harris

Title:

  Sr. Vice President, Human Resource

 

Page 8 of 8